Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing AGREEMENT REGARDING DREYFUS JOINT INSURED BOND AGREEMENT among The Dreyfus Fund Incorporated and certain other investment companies as to which The Dreyfus Corporation or any affiliate (Dreyfus) now acts as Investment Adviser, Sub-Investment Adviser and/or Administrator (individually, a Fund and, collectively, the Funds) and which are registered under the Investment Company Act of 1940, as amended (the Act). WITNESSETH: WHEREAS, the Funds are covered as joint insureds under a Fidelity Bond or Bonds (the Bond) which complies with Rule 17g-1 promulgated by the Securities and Exchange Commission under the Act (Rule 17g-1); and WHEREAS, the Funds have entered into this Agreement to meet the requirements of paragraph (f) of Rule 17g-1; NOW THEREFORE IT IS HEREBY AGREED: 1. In the event that recovery is received under the Bond as a result of a loss sustained by two or more of the Funds, each Fund shall receive an equitable and proportionate share of said recovery, but said recovery shall at least equal the amount that each such Fund would have received had the Fund provided and maintained a single insured bond with the minimum coverage required by paragraph (d)(1) of Rule 17g-1. 2. The Funds acknowledge and agree that, upon approval by the Funds respective Boards of Directors/Trustees, the amount of the Bond or the carriers issuing the Bond may be changed from time to time, and that any such change shall not affect the rights and obligations of the Funds under this Agreement. Astwood-Dreyfus Joint Insured Bond Agreement-2008-029 3. Each Fund shall be responsible for paying its pro-rata share, based on the ratio of its assets to the assets of all of the Funds, of the premium payable in respect of the Bond. The Funds acknowledge and agree that any new Fund added to the Bond or as a party to this Agreement will not be responsible for the foregoing amount incurred prior to the first Bond renewal following the addition of such Fund. 4. The Funds agree that any registered investment company for which Dreyfus in the future becomes the Investment Advisor, Sub-Investment Advisor and/or Administrator added as a joint insured under the Bond may become a party to this Agreement upon the execution of a copy of this Agreement by its duly authorized officer and shall thereafter be deemed a Fund hereunder. 5. This Agreement shall cease to apply to any Fund in respect of any loss that occurs after such Fund (i) ceases to be an investment company by order of the Securities and Exchange Commission pursuant to Section 8(f) of the Act, or (ii) ceases to be advised, sub-advised and/or administered by Dreyfus, and such Fund shall, at and after such time, cease to be a party to this Agreement for all purposes. 6. This Agreement shall be binding upon and shall inure to the benefit of any successor company of any of the undersigned, or any company into which any of the undersigned may be merged or with which it may be consolidated. 7. As to each Fund that is organized as a trust, this Agreement has been executed on behalf of the Fund by the undersigned officer of the Fund in his capacity as an officer of the Fund; the obligations of this Agreement shall only be binding upon the assets and property of the Fund and shall not be binding upon any Board member, officer or shareholder of the Fund individually. Astwood-Dreyfus Joint Insured Bond Agreement-2008-029 IN WITNESS WHEREOF, the Funds have caused this Agreement to be executed by their respective officers, thereunto duly authorized as of the day and year written below. Dated as of January 31, 2008 /s/ Joni Lacks Charatan Joni Lacks Charatan Vice President of: Advantage Funds, Inc. Dreyfus Emerging Leaders Fund Dreyfus Midcap Value Fund Dreyfus Small Company Value Fund Dreyfus Premier Future Leaders Fund Dreyfus Premier Global Absolute Return Fund Dreyfus Premier International Value Fund Dreyfus Premier Select Midcap Growth Fund Dreyfus Premier Strategic Value Fund Dreyfus Premier Structured Large Cap Value Fund Dreyfus Premier Structured Midcap Fund Dreyfus Premier Technology Growth Fund Dreyfus Premier Total Return Advantage Fund Global Alpha Fund CitizensSelect Funds CitizensSelect Prime Money Market Fund CitizensSelect Treasury Money Market Fund Dreyfus A Bonds Plus, Inc. Dreyfus Appreciation Fund, Inc. Dreyfus BASIC Money Market Fund, Inc. Dreyfus BASIC U.S. Government Money Market Fund Dreyfus BASIC U.S. Mortgage Securities Fund Dreyfus Bond Funds, Inc. Dreyfus Municipal Bond Fund Dreyfus Premier High Income Fund Dreyfus Cash Management Dreyfus Cash Management Plus, Inc. Dreyfus Connecticut Municipal Money Market Fund, Inc. The Dreyfus Fund Incorporated The Dreyfus Fund International Limited Dreyfus Government Cash Management Funds Dreyfus Government Cash Management Dreyfus Government Prime Cash Management Dreyfus Growth and Income Fund, Inc. Dreyfus Growth Opportunity Fund, Inc. Dreyfus High Yield Strategies Fund (closed-end fund) Astwood-Dreyfus Joint Insured Bond Agreement-2008-029 Dreyfus Index Funds, Inc. Dreyfus International Stock Index Fund Dreyfus S&P 500 Index Fund Dreyfus Smallcap Stock Index Fund Dreyfus Institutional Money Market Fund Government Securities Series Money Market Series Dreyfus Institutional Cash Advantage Funds Dreyfus Institutional Cash Advantage Fund Dreyfus Institutional Cash Advantage Plus Fund Dreyfus Institutional Preferred Money Market Funds Dreyfus Institutional Preferred Money Market Fund Dreyfus Institutional Preferred Plus Money Market Fund Dreyfus Intermediate Municipal Bond Fund, Inc. Dreyfus International Funds, Inc. Dreyfus Premier Emerging Markets Fund Dreyfus Investment Grade Funds, Inc. Dreyfus Inflation Adjusted Securities Fund Dreyfus Intermediate Term Income Fund Dreyfus Premier Short Term Income Fund Dreyfus Premier Yield Advantage Fund Dreyfus Investment Portfolios Core Value Portfolio MidCap Stock Portfolio Small Cap Stock Index Portfolio Technology Growth Portfolio The Dreyfus/Laurel Funds, Inc. Dreyfus AMT-Free Municipal Reserves Dreyfus BASIC S&P 500 Stock Index Fund Dreyfus Bond Market Index Fund Dreyfus Disciplined Stock Fund Dreyfus Money Market Reserves Dreyfus Premier Balanced Fund Dreyfus Premier Core Equity Fund Dreyfus Premier Large Company Stock Fund Dreyfus Premier Limited Term Income Fund Dreyfus Premier Midcap Stock Fund Dreyfus Premier Small Cap Value Fund Dreyfus Premier Strategic Income Fund Dreyfus Premier Tax Managed Growth Fund Dreyfus U.S. Treasury Reserves The Dreyfus/Laurel Funds Trust Dreyfus Premier 130/30 Growth Fund Dreyfus Premier Core Value Fund Dreyfus Premier Equity Income Fund Dreyfus Premier Global Equity Income Fund Dreyfus Premier International Bond Fund Dreyfus Premier Managed Income Fund Dreyfus Premier Limited Term High Yield Fund Dreyfus Tax Managed Balanced Fund Astwood-Dreyfus Joint Insured Bond Agreement-2008-029 The Dreyfus/Laurel Tax-Free Municipal Funds Dreyfus BASIC California Municipal Money Market Fund Dreyfus BASIC Massachusetts Municipal Money Market Fund Dreyfus BASIC New York Municipal Money Market Fund Dreyfus LifeTime Portfolios, Inc. Growth Portfolio Growth & Income Portfolio Income Portfolio Dreyfus Liquid Assets, Inc. Dreyfus Massachusetts Municipal Money Market Fund Dreyfus Midcap Index Fund, Inc. Dreyfus Money Market Instruments, Inc. Government Securities Series Money Market Series Dreyfus Municipal Cash Management Plus Dreyfus Municipal Funds, Inc. Dreyfus BASIC Municipal Money Market Fund Dreyfus BASIC New Jersey Municipal Money Market Fund Dreyfus Premier AMT-Free Municipal Bond Fund Dreyfus Premier High Yield Municipal Bond Fund Dreyfus Municipal Income, Inc. (closed-end fund) Dreyfus Municipal Money Market Fund, Inc. Dreyfus New Jersey Municipal Money Market Fund, Inc. Dreyfus New York Municipal Cash Management Dreyfus New York Tax Exempt Bond Fund, Inc. Dreyfus New York AMT-Free Municipal Money Market Fund Dreyfus Pennsylvania Municipal Money Market Fund Dreyfus Premier California AMT-Free Municipal Bond Fund, Inc. Dreyfus Premier Equity Funds, Inc. Dreyfus Premier Growth and Income Fund Dreyfus Premier Fixed Income Funds Dreyfus Premier Core Bond Fund Dreyfus Premier GNMA Fund, Inc. Dreyfus Premier International Funds, Inc. Dreyfus Premier Diversified International Fund Dreyfus Premier Emerging Asia Fund Dreyfus Premier Greater China Fund Dreyfus Premier International Growth Fund Dreyfus Premier Manager Funds I Bear Stearns Prime Money Market Fund Dreyfus Premier Alpha Growth Fund Dreyfus Premier Intrinsic Value Fund Dreyfus Premier S&P STARS Fund Dreyfus Premier S&P STARS Opportunities Fund Dreyfus Premier Small Cap Equity Growth Fund Dreyfus Premier Manager Funds II Dreyfus Premier Balanced Opportunity Fund Dreyfus Premier Municipal Bond Fund Dreyfus Premier New Jersey Municipal Bond Fund, Inc. Dreyfus Premier New York AMT-Free Municipal Bond Fund Astwood-Dreyfus Joint Insured Bond Agreement-2008-029 Dreyfus Premier Opportunity Funds Dreyfus Premier Enterprise Fund Dreyfus Premier Health Care Fund Dreyfus Premier Natural Resources Fund Dreyfus Premier Short-Intermediate Municipal Bond Fund Dreyfus Premier State Municipal Bond Fund Connecticut Series Maryland Series Massachusetts Series Michigan Series Minnesota Series North Carolina Series Ohio Series Pennsylvania Series Virginia Series Dreyfus Premier Stock Funds Dreyfus Premier International Equity Fund Dreyfus Premier International Small Cap Fund Dreyfus Premier Small Cap Equity Fund The Dreyfus Premier Third Century Fund, Inc. Dreyfus Premier Worldwide Growth Fund, Inc. Dreyfus Short-Intermediate Government Fund The Dreyfus Socially Responsible Growth Fund, Inc. Dreyfus Stock Index Fund, Inc. Dreyfus Strategic Municipal Bond Fund, Inc. (closed-end fund) Dreyfus Strategic Municipals, Inc. (closed-end fund) Dreyfus Tax Exempt Cash Management Funds Dreyfus California AMT-Free Municipal Cash Management Dreyfus Tax Exempt Cash Management Dreyfus Treasury Cash Management Dreyfus Treasury Prime Cash Management Dreyfus 100% U.S. Treasury Money Market Fund Dreyfus U.S. Treasury Intermediate Term Fund Dreyfus U.S. Treasury Long Term Fund Dreyfus Variable Investment Fund Appreciation Portfolio Developing Leaders Portfolio Growth and Income Portfolio International Equity Portfolio International Value Portfolio Money Market Portfolio Quality Bond Portfolio Dreyfus Worldwide Dollar Money Market Fund, Inc. General California Municipal Money Market Fund General Government Securities Money Market Funds, Inc. General Government Securities Money Market Fund General Treasury Prime Money Market Fund General Money Market Fund, Inc. Astwood-Dreyfus Joint Insured Bond Agreement-2008-029 General Municipal Money Market Funds, Inc. General Municipal Money Market Fund General New York Municipal Bond Fund, Inc. General New York Municipal Money Market Fund Mellon Funds Trust Mellon Balanced Fund Mellon Bond Fund Mellon Emerging Markets Fund Mellon Income Stock Fund Mellon Intermediate Bond Fund Mellon International Fund Mellon Large Cap Stock Fund Mellon Massachusetts Intermediate Municipal Bond Fund Mellon Money Market Fund Mellon Mid Cap Stock Fund Mellon National Intermediate Municipal Bond Fund Mellon National Municipal Money Market Fund Mellon National Short-Term Municipal Bond Fund Mellon Pennsylvania Intermediate Municipal Bond Fund Mellon Short-Term U.S. Government Securities Fund Mellon Small Cap Stock Fund Mellon U.S. Core Equity 130/30 Fund Strategic Funds, Inc. Dreyfus Premier New Leaders Fund Emerging Markets Opportunity Fund Global Stock Fund International Stock Fund Systematic International Equity Fund Astwood-Dreyfus Joint Insured Bond Agreement-2008-029
